NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            MAR 24 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ARMEN ISAKHANOVICH                               No. 07-72085
KAZARIANTS; et al.,
                                                 Agency Nos. A079-255-536
             Petitioners,                                   A079-255-537
                                                            A079-255-538
  v.                                                        A079-255-539

ERIC H. HOLDER Jr., Attorney General,
                                                 MEMORANDUM *
             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 12, 2010**
                              San Francisco, California

Before: HUG, SKOPIL and BEEZER, Circuit Judges.

       Armen Isakhanovich Kazariants (“Armen”), a native and citizen of

Azerbaijan, his wife, Lusine Minasian (“Lusine”), also a native and citizen of

Azerbaijan, and their two children Vahe Kazariants and Helen Kazariants, natives


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of Russia, petition for review of the Board of Immigration Appeals’ (“BIA”)

dismissal of their appeal of an Immigration Judge’s (“IJ”) decision ordering them

removed from the United States. We have jurisdiction over this petition pursuant

to 8 U.S.C. § 1252(a)(1), and we affirm.

      The facts of this case are known to the parties. We do not repeat them.

                                           I

      We review the BIA’s findings of fact for substantial evidence.1 Zhao v.

Mukasey, 540 F.3d 1027, 1029 (9th Cir. 2008). We will uphold the BIA’s decision

if it is “supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Abebe v. Gonzales, 432 F.3d 1037, 1039–40 (9th Cir.

2005) (en banc) (internal quotation marks omitted).

      We review the denial of a motion for a continuance for an abuse of

discretion. Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir. 1996).

                                           II

      The BIA’s adverse credibility finding is supported by substantial evidence.

In an effort to establish their identity, Armen and Lusine submitted two counterfeit

birth certificates. These fraudulent documents were offered by Armen and Lusine


      1
         8 U.S.C. § 1252(b)(4)(B) defines the substantial evidence standard by
stating that “the administrative findings of fact are conclusive unless any
reasonable adjudicator would be compelled to conclude to the contrary.”
                                           2
“to establish [a] critical element[] of the asylum claim” and provide substantial

evidence for the BIA’s adverse credibility finding. Akinmade v. INS, 196 F.3d 951,

956 (9th Cir. 1999).

                                         II

      The IJ properly exercised his discretion by denying the Kazariants family’s

motion for a continuance. The Kazariants family had counsel and had already been

granted two previous continuances. Moreover, the Kazariants knew about the

government’s claim that the birth certificates were counterfeits on December 4,

2003, a date almost two years before the hearing before the IJ. The IJ acted well

within his sound discretion by denying the motion. Barapind v. Reno, 225 F.3d
1100, 1113 (9th Cir. 2000).

      DENIED.




                                          3